Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Lin on 01/10/22.

The application has been amended as follows: 

1.	(Currently Amended) A separator for separating solid particles from a processing gas stream that has been fed repeatedly through a work machine, the separator comprising: 	a processing gas inlet through which particle-laden processing gas emitted from the work machine is fed into the separator, 	a filterless separator element to reduce a particle content of the processing gas, and 	a processing gas outlet to discharge a portion of the processing gas with the reduced particle content to the work machine, 	wherein the separator includes a secondary stream filter and a secondary outlet downstream from the secondary stream filter, the secondary stream filter filtering another portion of the processing gas with the reduced particle content to provide a filtered secondary stream, and the secondary outlet ejecting the filtered secondary stream of the processing gas,
	wherein the separator element comprises a cyclone separator and a baffle connected to the cyclone separator downstream from said cyclone separator,
	wherein a tube with a front-end inlet opening is provided as the baffle, said tube being positioned as an immersion tube in an area of an eye of a cyclone stream, and
	wherein the immersion tube passes through the cyclone stream.

2.	(Previously Presented) The separator according to claim 1, wherein the filterless separator element is situated upstream from the secondary stream filter in such a way that the secondary stream filter is fed with processing gas bearing reduced particle content.

3.	(Cancelled) 

4.	(Cancelled) 

5.	(Cancelled) 

6.	(Currently Amended) The separator according to claim [[5]]1, wherein a lower front end of the immersion tube comprises the front-end inlet opening, 	wherein within an interior of the immersion tube, the immersion tube is configured to project a stream rising along a longitudinal axis of the immersion tube, and 	wherein the separator is configured in such a way that the cyclone stream provides a falling stream between the processing gas inlet and the lower front end of the immersion tube.

7.	(Previously Presented) The separator according to claim 6, wherein where the immersion tube provides the baffle, the immersion tube is configured in several parts so that the front-end inlet opening is configured from an immersion-tube end piece, which is removable from a remainder of the immersion tube, and 	wherein the immersion-tube end piece is exchangeable with another immersion-tube end piece, which comprises a front-end inlet opening with a different diameter. 

8.	(Currently Amended) The separator according to claim [[5]]1, wherein the immersion tube branches into a first branch, which configures the processing gas outlet, and into a second branch, which forms the secondary outlet, such that an end of the first branch is situated below an end of the second branch.

9.	(Previously Presented) The separator according to claim 8, wherein the 

10.	(Previously Presented) The separator according to claim 1, wherein the separator is equipped with a suction pump, which applies a low pressure to the secondary outlet or the second branch.

11.	(Previously Presented) The separator according to claim 1, wherein the separator comprises a dust-removal or flushing device configured to flush the filter in a direction counter to a filtering direction.

12.	(Previously Presented) The separator according to claim 1, wherein the immersion tube contains the secondary stream filter for the secondary outlet.

13.	(Currently Amended) The separator according to claim [[5]]1, wherein the secondary stream filter mounted upstream from the secondary outlet is positioned in such a way that particles removed by the secondary stream filter are evacuated during flushing through the immersion tube downward into a particle discharge area.

14.	(Currently Amended) The separator according to claim [[5]]1, wherein a cyclone sheath tube widens above the baffle and narrows again at the level of the baffle. 

15.	(Currently Amended) A system comprising: 
	a mill or crushing machine, and 
	a separator connected by tubing to the mill or crushing machine, the separator being configured to remove dust from a processing gas in the mill or crushing machine, wherein the separator includes: 
	a processing gas inlet through which particle-laden processing gas emitted from the mill or crushing machine is fed into the separator, 
	a filterless separator element to reduce a particle content of the processing gas, and 
	a processing gas outlet to discharge a portion of the processing gas with the reduced particle content to the mill or crushing machine, 
	wherein the separator includes a secondary stream filter and a secondary outlet downstream from the secondary stream filter, the secondary stream filter filtering another portion of the processing gas with the reduced particle content to provide a filtered secondary stream, and the secondary outlet ejecting the filtered secondary stream of the processing gas,
	wherein the separator element comprises a cyclone separator and a baffle connected to the cyclone separator downstream from said cyclone separator,
	wherein a tube with a front-end inlet opening is provided as the baffle, said tube being positioned as an immersion tube in an area of an eye of a cyclone stream, and
	wherein the immersion tube passes through the cyclone stream.

16.	(Rejoined-Currently Amended) A method for separating solid particles from a processing gas stream, which issues from a work machine, the method comprising:
	feeding particle-laden processing gas from the work machine to a separator via a processing gas inlet,   
	subjecting the processing gas a filterless separator element of said separator to reduce a particle content of the processing gas,
	dividing the processing gas with the reduced particle content into a first part and a second part,
	discharging the first part via a processing gas outlet of said separator and feeding back the first part, unfiltered, to the work machine, and 
	filtering the  via a secondary stream filter of said separator to provide a filtered secondary stream discarding the filtered secondary stream via a secondary outlet, wherein the secondary outlet is downstream from the secondary stream filter,
	wherein the separator element comprises a cyclone separator and a baffle connected to the cyclone separator downstream from said cyclone separator,
	wherein a tube with a front-end inlet opening is provided as the baffle, said tube being positioned as an immersion tube in an area of an eye of a cyclone stream, and
	wherein the immersion tube passes through the cyclone stream.

17.	(Cancelled) 

18.	(Cancelled) 

19.	(Cancelled)

20.	(Cancelled) 



22.	(Previously Presented) The separator according to claim 9, wherein the secondary stream is fed to the secondary stream filter through a gap between the immersion tube and the filter tube.

23.	(Previously Presented) The separator according to claim 10, wherein the separator is equipped with the suction pump behind the secondary outlet.

24.	(Previously Presented) The separator according to claim 11, wherein the filter is flushed by pressure surges.

Election/Restrictions
Claims 1-2, 6-15 and 22-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/13/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 15-16 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2, 6-14 and 22-24 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUNG H BUI/           Primary Examiner, Art Unit 1773